DETAILED ACTION
Notice of Allowance
1.	This Notice of Allowance is in response to Applicant’s Remarks and Amendments filed on 4/28/2022. Originally filed claims 1-20 are hereby allowed for the reasons stated below.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter – Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Applicant has amended the claims to overcome the prior art of the 35 USC § 102 and §103 rejection by including:
Claim 1. A transaction card comprising: 
a computer interface device configured to connect to a port of a computing device; 
at least one memory device storing instructions; 
at least one processor for executing the instructions to conduct a verification process for a transaction using a payment authentication protocol; and 
a card reader module communicatively coupled to the computer interface device and the at least one processor, the card reader module configured to:
receive, from the computing device through the computer interface device, a first data packet comprising a request associated with the transaction, wherein the first data packet is compatible with an interface protocol; 
process the first data packet to generate a second data packet compatible with the payment authentication protocol, the second data packet comprising at least one command application protocol data unit (APDU); 
provide the second data packet to the at least one processor through the computer interface device; 
receive, from the at least one processor through the computer interface device, a third data packet comprising a response to the request; 
process the third data packet to generate a fourth data packet based on the response, the fourth data packet compatible with the interface protocol, the fourth data packet comprising at least a USB protocol command; and 
transmit, to the computer interface device, the fourth data packet.

The reason for allowance of claims 1-20 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. In Remarks (4/28/2022), Applicant argues that the nearest art, Chene 2018/0018665 and Lewis 9,569,767, does not teach the amended limitations, the examiner agrees. Neither Chene nor Lewis teach a device or method for a transaction card with a computer interface, memory, processor, and card reader module that receives and processes data into different protocol such as APDU and USB protocol. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant’s claimed invention. Further, examiner agrees with Applicant the claims are directed towards a technical improvement (the secure data sharing) and therefore are considered a practical application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.walker@uspto.gov

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687